Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
3.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanaka et al. (United States Patent Publication No. US 2007/0231740 A1), hereinafter Yanaka.
5.	Regarding Claims 1, 3-5, and 7-9, Yanaka teaches (Paragraphs [0013-0020]) a support. Yanaka teaches (Paragraphs [0086-0268]) an image recording layer. Yanaka teaches (Paragraphs [0021-0054]) an overcoat layer in this order. Yanaka teaches (Paragraphs [0086-0268]) the image recording layer includes an infrared absorbent. Yanaka teaches (Paragraphs [0086-0268]) the image recording layer includes a polymerizable compound. Yanaka teaches (Paragraphs [0086-0268]) the image recording layer includes a polymerization initiator. Yanaka teaches (Paragraphs [0021-0054]) the overcoat layer includes a water-soluble polymer. Yanaka teaches (Paragraphs [0021-0054]) the overcoat layer includes particles. Yanaka teaches (Paragraphs [0021-0054]) the particles having a melting point in a range of 70° C to 150° C. Yanaka teaches (Paragraphs [0021-0054]) the particles having a volume average diameter of 
6.	Regarding Claims 10, 12-14, and 16-18, Yanaka teaches (Paragraphs [0286-0301]) image-wise exposing the lithographic printing plate precursor to form an exposed area and an unexposed area. Yanaka teaches (Paragraphs [0286-0301]) supplying at least one of printing ink or dampening water to remove a non-image area. Yanaka teaches (Paragraphs [0021-0268]) a surface of an outermost layer on the image recording layer side in the lithographic printing plate precursor is formed of the particles and the water-soluble polymer. Yanaka teaches (Paragraphs [0021-0268]) an area ratio occupied by the particles in a surface of an outermost layer on the image recording layer side in the lithographic printing plate precursor is 20% or less. Yanaka teaches (Paragraphs [0021-0268]) an average film thickness of a portion free from the particles in the overcoat layer is smaller than the volume average particle diameter of the particles. Yanaka teaches (Paragraphs [0021-0054]) the particles are organic resin particles. Yanaka teaches (Paragraphs [0021-0054]) the particles contain at least one particle selected from the group consisting of polyethylene particles and modified polyethylene particles. Yanaka teaches (Paragraphs [0021-0054]) the water-soluble polymer includes a cellulose compound.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
8.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 2, 6, 11, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yanaka et al. (United States Patent Publication No. US 2007/0231740 A1), hereinafter Yanaka.
10.	Regarding Claims 2 and 11, Yanaka teaches all of the elements of the present claimed invention as set forth in Claim 1 and 10 above. However, Yanaka does not explicitly teach the overcoat layer containing 10,000 particles/mm2 or greater of the particles having a particle diameter of greater than 0.7 μm.
11.	Yanaka teaches (Paragraphs [0021-0054]) a particle diameter of greater than 1 μm and a particle content (i.e. percentage by mass) of 0.1 to 20% by mass. Calculating the number of particles per square millimeter would include concentrations greater than 100,000 particles.
12.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yanaka to have the overcoat layer containing 10,000 particles/mm2 or greater of the particles having a particle diameter of greater than 1 μm.
13.	Regarding Claims 6 and 15, Yanaka teaches all of the elements of the present claimed invention as set forth in Claim 1 and 10 above. However, Yanaka does not explicitly teach a value of the volume average particle diameter of the particles/an average film thickness of a portion free from the particles in the overcoat layer is 10 or greater.
14.	Yanaka teaches (Paragraphs [0021-0054]) a particle diameter of 1 μm to 20 μm and a particle content (i.e. percentage by mass) of 0.1 to 20% by mass. Yanaka teaches (Paragraphs [0021-0268]) an 
15.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yanaka to have a value of the volume average particle diameter of the particles/an average film thickness of a portion free from the particles in the overcoat layer is 10 or greater.
16.	Regarding Claim 19, Yanaka teaches all of the elements of the present claimed invention as set forth in Claim 1 above. Furthermore, Yanaka teaches (Paragraphs [0286-0301]) image-wise exposing the lithographic printing plate precursor according to claim 1 to form an exposed area and an unexposed area. Furthermore, Yanaka teaches (Paragraphs [0227 and 0286-0301]) a weakly alkaline developing solution, a water developing solution, and an alkaline developing solution. However, Yanaka does not explicitly teach supplying a developer having a pH of 2 or higher and 11 or lower to remove the unexposed area.
17.	Yanaka teaches (Paragraphs [0227 and 0286-0301]) a weakly alkaline developing solution, a water developing solution, and an alkaline developing solution. From that information, calculating the pH of the developing solution would teach a developer having a pH of 2 or higher and 11 or lower.
18.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yanaka to have supplying a developer having a pH of 2 or higher and 11 or lower to remove the unexposed area.

Conclusion
RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
20.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
21.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
22.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        10/21/2021